Case 1:18-cv-00410-HG-WRP Document 156 Filed 01/06/21 Page 1 of 9   PageID #: 1961



                    IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII


   LIBERTY MUTUAL INSURANCE            )    Civil No. 18-00410 HG-WRP
   COMPANY,                            )
                                       )
                    Plaintiff,         )
                                       )
              vs.                      )
                                       )
   HAWAIYA TECHNOLOGIES, INC.;         )
   PAUL SCHULTZ, an individual;        )
   MUN-WON CHANG, an individual;       )
   PAUL SCHULTZ, as Co-Trustee of      )
   the Paul S. Schultz Revocable       )
   Trust; MUN-WON CHANG, as Co-        )
   Trustee of the Paul S. Schultz      )
   Revocable Trust; PAUL SCHULTZ,      )
   as Co-Trustee of the Mun-Won        )
   Chang Revocable Trust; MUN-WON      )
   CHANG, as Co-Trustee of the         )
   Mun-Won Chang Revocable Trust;      )
   JANE WON-IM CHANG, as Co-           )
   Trustee of the Jane Won-Im          )
   Chang Revocable Trust; PAUL         )
   SCHULTZ, as Co-Trustee of the       )
   Jane Won-Im Chang Revocable         )
   Trust; MUN-WON CHANG, as Co-        )
   Trustee of the Jane Won-Im          )
   Chang Revocable Trust,              )
                                       )
                    Defendants.        )
                                       )

    ORDER DENYING MOVING DEFENDANTS’ MOTION TO BIFURCATE TRIAL (ECF
                                No. 155)

        Plaintiff Liberty Mutual Insurance Company (“Liberty

   Mutual”) brought suit to collect indemnification from Defendants

   for payments made on a construction surety bond.

        Defendant Hawaiya Technologies, Inc. (“HTI”) was a

   subcontractor on a construction project operated by the State of

                                       1
Case 1:18-cv-00410-HG-WRP Document 156 Filed 01/06/21 Page 2 of 9   PageID #: 1962



   Hawaii at the Halawa Correctional Facility.        Defendant Paul

   Schultz is the President and Chief Executive Officer of HTI.

   Defendant Mun-Won Chang is an officer at HTI.

        Plaintiff Liberty Mutual issued surety bonds in connection

   with HTI’s subcontract in exchange for an indemnity agreement.

   Plaintiff Liberty Mutual previously filed a Motion for Partial

   Summary Judgment.    The Court found multiple genuine disputes of

   material facts existed between the Parties and DENIED Plaintiff’s

   Motion.

        Defendants HTI, Schultz, and Mun-Won Chang subsequently

   filed a separate Motion for Partial Summary Judgment on the same

   issues.   The Court again found multiple genuine disputes of

   material facts existed between the Parties and DENIED Defendants’

   Motion.

        On December 15, 2020, Defendants Hawaiya Technologies, Inc.;

   Paul S. Schultz, Individually and as Co-Trustee of the Paul S.

   Schultz Revocable Trust and Co-Trustee of the Mun-Won Chang

   Revocable Trust, and Mun-Won Chang, Individually and as Co-

   Trustee of the Paul S. Schultz Revocable Trust and Co-Trustee of

   the Mun-Won Chang Revocable Trust, (collectively “Moving

   Defendants”) filed a MOTION TO BIFURCATE TRIAL (ECF No. 155).

        Moving Defendants’ Motion to Bifurcate Trial (ECF No. 155)

   is DENIED.




                                       2
Case 1:18-cv-00410-HG-WRP Document 156 Filed 01/06/21 Page 3 of 9   PageID #: 1963



                                  BACKGROUND


        The background of the dispute is outlined in the Court’s

   March 24, 2020 ORDER DENYING PLAINTIFF LIBERTY MUTUAL INSURANCE

   COMPANY’S MOTION FOR PARTIAL SUMMARY JUDGMENT.         (ECF No. 94).


                              STANDARD OF REVIEW


        Federal Rule of Civil Procedure 42(b) provides, in pertinent

   part:

        For convenience, to avoid prejudice, or to expedite and
        economize, the court may order a separate trial of one
        or more separate issues, claims, crossclaims, counter-
        claims, or third-party claims. When ordering a
        separate trial, the court must preserve any federal
        right to a jury trial.

        Fed. R. Civ. P. 42(b).

        District courts have broad authority to try issues or claims

   separately pursuant to Fed. R. Civ. P. 42(b).         M2 Software, Inc.

   v. Madacy Ent., 421 F.3d 1073, 1088 (9th Cir. 2005).

        In determining whether separate trials are appropriate,

   courts consider several factors, most commonly whether separate

   trials will result in judicial economy and whether separate

   trials will unduly prejudice either party.        See MySpace, Inc. v.

   Graphon Corp., 732 F.Supp.2d 915, 917 (N.D. Cal. 2010).


                                   ANALYSIS


        Federal Rule of Civil Procedure 42(b) allows the District


                                       3
Case 1:18-cv-00410-HG-WRP Document 156 Filed 01/06/21 Page 4 of 9   PageID #: 1964



   Court, in its discretion, to bifurcate trial on separate issues

   or claims for the convenience of the Court and the Parties.           In

   re Hyatt Corp., 262 F.R.D. 538, 543 (D. Haw. 2009).

        Courts generally address the following factors when

   determining whether to bifurcate proceedings into separate

   trials:

        (1)   potential simplification and expedition of issues;

        (2)   conservation of judicial resources and resources of the
              parties;

        (3)   potential unfair prejudice to any of the parties;

        (4)   preservation of the parties’ right to a jury trial.

        See Jinro Am. Inc. v. Secure Invs., Inc., 266 F.3d 993, 998

   (9th Cir. 2001); Clark v. I.R.S., 772 F.Supp.2d 1265, 1269 (D.

   Haw. 2009); Corvello v. New England Gas Co., Inc., 247 F.R.D.

   282, 286 (D.R.I. 2008).

        Rule 42(b) is intended to further a number of significant

   policies but it is the interest of efficient judicial

   administration that is controlling under the rule, rather than

   the wishes of the parties.      9A Wright & Miller, § 2388, at n.2

   (3d ed., Oct. 2020) (citing Mosqueda v. City of Los Angeles, 171

   Fed. Appx. 16 (9th Cir. 2006)).


        A.    Simplification And Expedition Of Issues


        The Ninth Circuit Court of Appeals has explained that

   bifurcation is permitted to “first deal[] with an easier,

                                       4
Case 1:18-cv-00410-HG-WRP Document 156 Filed 01/06/21 Page 5 of 9     PageID #: 1965



   dispositive issue.”      Estate of Diaz v. City of Anaheim, 840 F.3d

   592, 601 (9th Cir. 2016) (citing Danjaq LLC v. Sony Corp., 263

   F.3d 942, 961 (9th Cir. 2001)).

          Defendants Hawaiya Technologies, Paul S. Schultz, and Mun-

   Won Chang, both individually and as Co-Trustees of their

   respective trusts, seek to have two separate trials.             The Moving

   Defendants seek to have one trial on Plaintiff’s causes of action

   for:

          (1)   Breach of Contract;

          (2)   Unjust Enrichment;

          (3)   Quia Timet, and.

          (4)   Breach of Covenant of Good Faith and Fair Dealing.

          The Moving Defendants seek a separate trial on Plaintiff’s

   claim for:

          (5)   Fraudulent Transfer of Assets.

          With respect to the fraudulent transfer claim, Plaintiff

   alleges that the transfers of five separate Real Properties by

   Defendants Schultz and Mun-Won Chang, as Co-Trustees of the

   Schultz and Mun-Won Chang Trusts, “were done with actual intent

   to hinder, delay, or defraud Liberty Mutual.”         (Complaint at ¶

   66, ECF No. 1).      The Real Properties are alleged to have been

   transferred to the Jane Won-Im Chang Revocable Trust (“Jane

   Trust”).     (Id.)

          Plaintiff Liberty Mutual asserts in the Complaint that the


                                       5
Case 1:18-cv-00410-HG-WRP Document 156 Filed 01/06/21 Page 6 of 9   PageID #: 1966



   transferred Real Properties were identified by the HTI Defendants

   as assets that they controlled which formed part of the basis of

   Liberty Mutual’s decision to underwrite the bonds at issue.           (Id.

   at ¶ 69).   The Complaint asserts that the Real Properties formed

   substantially all of the HTI Defendants’ assets and that the

   transfer of the properties to the Jane Trust was not made in good

   faith or for fair value.      (Id. at ¶¶ 73-74).

        Plaintiff also asserts that the HTI Defendants did not

   inform it of the transfers in violation of their General

   Agreements of Indemnity.      (Id. at ¶ 72).

        Here, the Moving Defendants do not seek separate trials to

   simplify, expedite, or first deal with an easier dispositive

   issue.   Rather, the Moving Defendants seek a separate trial for a

   claim that is intertwined with the main indemnity agreements at

   issue.   The fraudulent transfer claim involves disputes of fact

   that are central to the trial.      The issues relating to the

   indemnification agreements, the Moving Defendants’ assets, and

   the Moving Defendants’ representations to Liberty Mutual are

   central to the dispute as a whole and to the issues in the Fifth

   Cause of Action for fraudulent transfer of assets.

        The Moving Defendants make inconsistent arguments as to why

   the Fifth Cause of Action should have its own separate trial,

   none of which are persuasive.      First, the Moving Defendants argue

   that they are “in the process of trying to transfer the subject


                                       6
Case 1:18-cv-00410-HG-WRP Document 156 Filed 01/06/21 Page 7 of 9   PageID #: 1967



   properties back to the trusts of Paul Schultz and Mun Won Chang,”

   eliminating the need for the trial on that cause of action

   altogether.    (Motion at p. 6, ECF No. 155-1).       The Parties’

   attempts to resolve issues on their own is not a basis for the

   Court to order two separate trials.

        Second, the Moving Defendants argue that there are questions

   as to Jane Won-Im Chang’s fitness to proceed at trial, despite

   their claim that they are attempting to transfer the properties

   back from a trust in which she serves as a co-trustee.           The

   Moving Defendants have not established that questions as to Jane

   Won-Im Chang’s fitness to proceed to trial are a basis for

   bifurcation.    Jane Won-Im Chang’s testimony is not required to

   determine if or why the Real Properties were transferred to the

   Jane Trust.    The central questions in the fraudulent transfer

   claim focus on Defendants Schultz and Mun Won Chang’s actions,

   intent, and knowledge.

        Bifurcation is typically reserved for situations in which

   resolution of a single claim or issue is potentially dispositive

   of the entire case.     Gamble v. State Farm Mut. Auto. Ins. Co.,

   2020 WL 7342983, *1 (W.D. Wash. Dec. 14, 2020).         Such a situation

   is not present here.


        B.    Conservation Of Resources


        Bifurcation is particularly appropriate when it would permit


                                       7
Case 1:18-cv-00410-HG-WRP Document 156 Filed 01/06/21 Page 8 of 9   PageID #: 1968



   the deferral of costly and possibly unnecessary proceedings,

   pending resolution of a potentially dispositive preliminary

   issue.    Exxon Co. v. Sofec, Inc., 54 F.3d 570, 576 (9th Cir.

   1995).

        Here, the fraudulent transfer cause of action is not

   potentially dispositive of the entire case.        Rather, it involves

   facts that are intertwined with the main issues for trial.

   Scheduling two separate jury trials on overlapping issues would

   not conserve resources or avoid unnecessary proceedings.


        C.     Risk Of Unfair Prejudice


        Bifurcation would be improper when separate trials would

   result in prejudice to a party, for example, by increasing

   expense, causing duplication of evidence, or deciding overlapping

   issues.

        Here, the majority of the evidence relating to the

   fraudulent transfer claim is also central to the dispute in this

   case between Liberty Mutual and the HTI Defendants.          Two separate

   trials would increase expense, cause duplication of evidence, and

   potentially create inconsistent verdicts.


        D.     Preservation Of The Parties’ Right To Jury Trial


        Rule 42(b) specifically requires that separate trial orders

   “preserve any federal right to a jury trial.”         Rule 42(b) cannot


                                       8
Case 1:18-cv-00410-HG-WRP Document 156 Filed 01/06/21 Page 9 of 9   PageID #: 1969



   be used to deprive a party of its right to a jury trial on legal

   issues.    Beacon Theatres, Inc. v. Westover, 359 U.S. 500, 504

   (1959).

        Here, the Moving Defendants raise for the first time their

   belief that a fraudulent conveyance claim may be an equitable

   claim.    Any potential equity issue should be addressed closer to

   trial in a motion in limine.

        The Court declines to exercise its discretion to bifurcate

   trial.    Hangarter v. Provident Life & Acc. Ins. Co., 373 F.3d

   998, 1021 (9th Cir. 2004) (explaining that the decision to

   bifurcate is in the sound discretion of the trial court).

                                  CONCLUSION

        Moving Defendants’ Motion to Bifurcate Trial (ECF No. 155)

   is DENIED.

        IT IS SO ORDERED.

        DATED: January 6, 2021, Honolulu, Hawaii.




   LIBERTY MUTUAL INSURANCE COMPANY, v. HAWAIYA TECHNOLOGIES, INC.;
   PAUL SCHULTZ, an individual; MUN-WON CHANG, an individual; PAUL
   SCHULTZ, as Co-Trustee of the Paul S. Schultz Revocable Trust;
   MUN-WON CHANG, as Co-Trustee of the Paul S. Schultz Revocable
   Trust; PAUL SCHULTZ, as Co-Trustee of the Mun-Won Chang Revocable
   Trust; MUN-WON CHANG, as Co-Trustee of the Mun-Won Chang
   Revocable Trust; JANE WON-IM CHANG, as Co-Trustee of the Jane
   Won-Im Chang Revocable Trust; PAUL SCHULTZ, as Co-Trustee of the
   Jane Won-Im Chang Revocable Trust; MUN-WON CHANG, as Co-Trustee
   of the Jane Won-Im Chang Revocable Trust; Civil No. 18-00410 HG-
   WRP; ORDER DENYING MOVING DEFENDANTS’ MOTION TO BIFURCATE TRIAL
   (ECF No. 155)                   9
